PER CURIAM.
Joseph Rowe appeals the summary denial of a series of motions for postcon-viction relief. We find no merit in any of the points raised except one. Rowe claims entitlement to credit for all time spent in the county jail prior to sentencing. The record reveals that Rowe was first convicted of grand theft, whereupon he negotiated a plea for concurrent time on several other felony charges. When a defendant receives presentence jail-time credit on a sentence that is to run concurrently with other sentences, those sentences must also reflect the credit for time served. Daniels v. State, 491 So.2d 543 (Fla.1986).
Accordingly, we remand this case to the trial court with directions either to award credit for all time spent in jail on all of Rowe’s concurrent sentences or to attach sufficient portions of the record to demonstrate that Rowe is not entitled to the relief he seeks. If the trial court again denies the motion, Rowe must file a notice of appeal within thirty days to obtain further appellate review.
DANAHY, C.J., and GRIMES and SCHEB, JJ., concur.